Citation Nr: 0429042	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  04-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.   
 
2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the St. Louis, 
Missouri Regional Office (RO) which denied service connection 
for a left knee disability and denied service connection for 
a right knee disability, claimed as secondary to a left knee 
disability.  In June 2003, the case was transferred to the 
Lincoln, Nebraska Regional Office (RO).  The veteran provided 
testimony at a personal hearing at the RO in July 2003.  In 
July 2004, the veteran testified at a Board hearing at the 
RO.  


FINDINGS OF FACT

1.  A left knee disability, including arthritis, treated with 
a total knee replacement, was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.  

2.  The veteran claims service connection for a right knee 
disability, including arthritis, also treated with a total 
knee replacement, as secondary to a left knee disability, but 
he is not currently service-connected for the left knee 
disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Service connection for a right knee disability is 
precluded by law.  38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from August 
1967 to February 1970.  His service medical records do not 
refer to complaints of or treatment for any knee problems.  A 
January 1970 physical evaluation board report diagnosed a 
seizure disorder and did not mention any knee disabilities.  

The veteran underwent VA general medical and psychiatric 
examinations in October 1970 and a VA neurological 
examination in November 1970.  There was no reference to any 
knee problems by either the veteran or the doctors.  

VA treatment records dated from May 1971 to November 1975, 
including a November 1975 VA neurological examination report, 
show treatment for disorders other than knee problems.  

Private treatment records dated from November 1975 to October 
1978 also do not mention knee problems.  

VA treatment records dated from December 1975 to December 
1980 show treatment for several disorders, including left 
knee and right knee complaints.  A May 1976 treatment entry 
noted that the veteran reported that his right knee bothered 
him too much.  A July 1978 treatment entry noted that he 
complained that his left knee was bothering him.  The veteran 
stated that following exercise such as bowling, his knee 
would hurt right around the kneecap.  It was noted that there 
was no injury and no swelling and that the problem had 
persisted over a period of years.  There was no diagnosis.  A 
July 1978 X-ray report, as to the veteran's left knee, was 
normal.  

Private treatment records dated from August 1981 to February 
1994 show treatment for disorders including left and right 
knee problems.  An August 1981 treatment entry, apparently 
from Lincoln Orthopaedic Center, noted that the veteran 
reported that he had intermittent trouble with pain and 
giving out of his left knee which had occurred periodically 
over the past few years.  He stated that it really happened 
when he injured it playing softball.  It was noted that in 
the previous November, he had an acute episode and was seen 
in an emergency room and X-rays were taken which were 
apparently normal.  The examiner reported that he thought 
that in view of the veteran's prolonged intermittent 
symptoms, an arthrogram was indicated as he might have a 
small tear of the medial meniscus.  A September 1981 entry 
noted that the arthrogram was negative.  

A May 1992 statement from M. C. Reckmeyer, M.D., indicated 
that the veteran was seen for complaints including left knee 
discomfort.  It was noted that the veteran reported that he 
had problems with his knee for many years, ever since he was 
in the Navy, when his knee buckled on him while bowling.  The 
veteran stated that since that time, he had occasional 
difficulties without specific events.  It was reported that 
he was evaluated in 1981 and that an arthrogram was negative 
and exercises were recommended.  The impression included 
degenerative joint disease of the left knee.  In a December 
1992 statement, Dr. Reckmeyer indicated that the veteran was 
seen for his right knee.  Dr. Reckmeyer indicated that the 
veteran had been seen previously for left knee problems and 
that he was getting along fairly well.  The veteran reported 
that he was having more trouble with his right knee.  It was 
noted that he apparently twisted his right knee on several 
occasions and that he had some low grade twisting type 
maneuvers which had caused him discomfort in his knee.  The 
impression was right knee strain, possible internal 
derangement, with occult meniscal injury.  

A December 1993 statement from Dr. Reckmeyer noted that the 
veteran was seen for complaints of pain in his left knee.  It 
was noted that the veteran had problems with his left knee 
since an injury many years ago.  The veteran indicated that 
he felt he twisted his knee while bowling and collapsed, and 
that since that time, he had suffered intermittent 
difficulties.  The impression was probable internal 
derangement, left knee, with likely meniscus injury.  A 
December 1993 surgical record from Lincoln General Hospital 
noted that the veteran had problems with pain in his left 
knee after a fall quite some time ago.  It was noted that he 
twisted his knee after he slipped and that he presently had 
continuing pain.  He underwent an operative arthroscopy with 
medial meniscectomy and chondroplasty of femoral condyle and 
trochlear groove.  The postoperative diagnosis was torn 
medial meniscus, posterior 1/2 chondromalacia, grade 3, 
femoral condyle and trochlea.  

VA treatment records dated from March 1991 to June 1994, 
including examination reports, show treatment for other 
disorders.  

Private treatment records dated from May 1998 to August 2001 
show treatment for disorders including right and left knee 
disabilities.  An August 1998 surgical record from Bryan 
Lincoln General Hospital Medical Center West noted that the 
veteran underwent an operative arthroscopy with partial 
medial meniscectomy and chondroplasty.  The preoperative 
diagnosis was right knee medial meniscus tear and grade 2-3 
chondromalacia of the femoral condyle.  An August 1998 
treatment entry from Dr. Reckmeyer noted that the veteran had 
been seen for problems with his right knee, that he was going 
to undergo arthroscopy of right knee discomfort, and that he 
presently had acute severe pain in the left knee.  It was 
noted that the veteran reported that he had not had trauma or 
injury, but that he was golfing and wanted to get at least on 
last golf game in before his surgery and that he described 
generalized pain with swelling.  The examiner noted that they 
had already seen radiographs of the knee and that the veteran 
had degenerative changes.  

In August 2001, the veteran filed claims for service 
connection for a left knee disability and for a right knee 
disability, claimed as secondary to a left knee disability.  
He reported that he originally hurt his left knee shortly 
prior to separation from active duty while bowling at the 
Norfolk Naval Station.  The veteran stated that over the 
years, his right knee had been giving him problems and that 
he believed that such was secondary to the problems with his 
left knee.  

Private treatment records dated from September 2001 to March 
2002 refer to continued treatment.  A September 2001 
operative report from Saint Elizabeth Regional Medical Center 
noted that the veteran underwent a total knee arthroplasty on 
the left.  The postoperative diagnosis was degenerative 
arthritis of the left knee with knee pain and osteochondritis 
dissecans.  A December 2001 operative report from the same 
facility indicated that the veteran underwent a total knee 
arthroplasty on the right.  The postoperative diagnosis was 
severe degenerative arthritis of the right knee.  

In a lay statement received in September 2002, the veteran's 
brother reported that the veteran resumed their seasonal 
hunting trips in the fall of 1970.  It was reported that on 
one particular day, the veteran had to cut short a hunt due 
to pain in his left knee.  It was noted that the veteran 
stated that his knee gave out on him before his discharge 
from the Navy and that he really never made a point of going 
to sick bay as he was already getting out due to his seizure 
disorder.  It was reported that on another day during a 
hunting trip, the veteran's knee gave out completely and he 
fell and couldn't get up to walk back to the truck.  The 
veteran's brother indicated that as a former Navy medical 
corpsman, he knew that the veteran suffered a severe injury 
that caused him to fall at the base bowling alley as he 
described it.  It was stated that over the years, the veteran 
had suffered more and more pain until he finally had to 
resort to surgery in 1992 and 1992 for the damage to his 
meniscus cartilage.  

At the June 2003 RO hearing, the veteran testified that 
during service while he was awaiting his final orders for a 
service-connected seizure problem, he went to the base 
bowling alley to kill time.  He stated that his left knee 
gave out from the strain of bowling.  The veteran indicated 
that he collapsed and that he had a difficult time standing 
up.  He reported that two strangers picked him up, put him in 
a car, and drove him back to the barracks.  The veteran noted 
that he did not go to the base hospital because he did not 
want to delay his departure from the service any further.  He 
reported that he had pain and went to bed and that the next 
day, he did have some residual pain, but that he did not see 
the need to go to sickbay.  He stated that his knee gave out 
on him while hunting in the fall of 1970 after his discharge.  
The veteran indicated that he probably did not receive 
treatment again until 1981, when he aggravated his knee 
condition playing softball.  He noted that he was having 
intermittent problems from time to time prior to 1981.  The 
veteran stated that the right knee did not bother him until 
sometime in the mid to later 1980s and that after scope 
surgeries in his left knee in 1992 or 1993, the right knee 
went downhill quickly.  

In an August 2003 statement, Dr. Reckmeyer reported that the 
veteran had been under his care for treatment of conditions 
affecting the knees.  Dr. Reckmeyer stated that the veteran 
was initially evaluated by him in 1992 and that, at that 
time, a degenerative condition of the left knee was 
diagnosed.  Dr. Reckmeyer indicated that the history included 
an injury that the veteran sustained in 1970, associated with 
an event in the Navy, when his knee gave out on him.  It was 
reported that, subsequently, the veteran had a progression of 
deterioration in both of his knees and that he had 
resultantly required knee replacement surgery.  Dr. Reckmeyer 
stated that based on the history given to him, the condition 
that developed and the treatment that he required was 
consistent with the injury that occurred in 1970 and as a 
gradual progression and deterioration.  

At the July 2004 Travel Board hearing, the veteran testified 
that pending a discharge for epilepsy during service, he 
spent some time at a base bowling alley and his knee buckled 
on the bowling alley apron.  He stated that he thought it was 
simply a strain and that some strangers put him in a car and 
drove him back to the barracks.  The veteran indicated that 
he basically just slept off his injury and that he did not go 
to the base infirmary because he didn't think much of it at 
the time.  He reported that the injury occurred after his 
physical evaluation board.  The veteran noted that, after the 
injury, his knee just gave him intermittent pain upon 
strenuous activity.  He indicated that in the fall of 1970, 
his knee buckled on him, within a year of service separation, 
while he was hunting with his brother.  The veteran stated 
that he first saw a doctor in the 1980 or 1981 timeframe, 
after he aggravated it playing softball.  The veteran 
indicated that he had left total knee replacement surgery in 
September 2001.  The veteran stated that he felt he was over-
compensating on the right knee due to his injury on the left 
and that such had a cause and effect relationship.  




II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, an August 2002 
statement, June 2003 RO hearing, a December 2003 statement of 
the case, at the Board hearing held in July 2004, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a left knee disability and for a right 
knee disability, claimed as secondary to a left knee 
disability.  The discussions in the rating decision, the 
statement of the case, and at the hearing held in July 2004 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Left Knee Disability

The veteran's service medical records from his August 1967 to 
February 1970 active duty do not show a left knee disability.  

There is no actual medical evidence of a left knee 
disability, to include arthritis, during the veteran's period 
of service, within the first year after service (as required 
for presumptive service connection), or for many years later.  
Detailed evaluations of the veteran during service make no 
reference to a left knee disability.  This fact provides 
negative evidence against this claim.  The first clinical 
reference to a left knee disability is in 1978, years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A July 1978 VA treatment entry noted that the veteran 
complained that his left knee was bothering him.  He stated 
that following exercise such as bowling, his knee would hurt 
right around the kneecap.  It was noted that there was no 
injury or swelling and that the problem had persisted over a 
period of years.  There was no diagnosis and a July 1978 X-
ray report, as to the veteran's left knee, was normal.  An 
August 1981 treatment entry from Lincoln Orthopaedic Center 
noted that the veteran had intermittent trouble with pain and 
giving out of his left knee which had occurred periodically 
over the past few years.  He stated that it really happened 
when he injured it playing softball.  

The Board observes that a subsequent May 1992 statement from 
Dr. Reckmeyer noted that the veteran was seen for left knee 
discomfort and that he reported that he had problems with his 
knee for many years ever since his knee buckled on him while 
bowling in the Navy.  The impression was degenerative joint 
disease of the left knee.  A December 1993 statement from Dr. 
Reckmeyer also noted that the veteran had problems with his 
left knee since an injury many years ago and that he had 
indicated that he twisted his knee while bowling and 
collapsed.  The impression, at that time, was probably 
internal derangement, left knee, with likely meniscus tear.  
Additionally, in a September 2002 statement, the veteran's 
brother noted the veteran's reported history of his knee 
giving out while bowling before his discharge from the Navy.  
The veteran's brother indicated that as a former Navy medical 
corpsman, he knew the veteran suffered a severe injury that 
caused him to fall at the base bowling alley, as he described 
it.  The Board observes that such statements which make 
reference to the veteran suffering an injury during service 
are apparently based solely on a history provided the veteran 
and are not probative in linking any current left knee 
disability with service.  See Reonal v. Brown, 5 Vet.App. 458 
(1995).  Simply stated, there is no evidence of a left knee 
injury during service.  

Further, the Board notes that in an August 2003 statement, 
Dr. Reckmeyer reported that the veteran was initially 
evaluated by him in 1992, that a degenerative condition of 
the left knee was diagnosed at that time, and that his 
history included an injury that he sustained in 1970 in the 
Navy when his knee gave out on him.  Dr. Reckmeyer stated 
that based on the history given to him, the condition that 
developed and the treatment that he required was consistent 
with the injury that occurred in 1970 and as a gradual 
progression and deterioration.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  There is no indication that Dr. Reckmeyer reviewed 
the veteran's claims file, the service records, and he also 
did not address the fact that there is no evidence of any 
left knee problems during service.  Given such circumstances, 
his opinion has little probative value in this matter.  

The veteran has alleged that his left knee disability had its 
onset during service.  Specifically, he has alleged that he 
injured his left knee while bowling during service.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

For a showing of a chronic disease in service, such as a 
chronic knee disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  In this case, even if the 
veteran is correct in that he injured his left knee during 
service, there is no credible indication from a credible 
medical source that his current left knee disability may be 
reasonably associated with any such injuries many years 
later.  In fact, there is evidence after service that 
indicates no reference to a left knee disorder and of 
possible intercurrent injuries since service.  For example, 
in several medical records, cited above, following the 
veteran's service no reference is made by either the veteran 
or a doctor of a recurrent left knee disorder.  This fact 
only provides negative evidence against this claim.         

The weight of the competent medical evidence demonstrates 
that any current left knee disability, including arthritis 
for which the veteran has now had a total knee replacement, 
was not present during service or for many years later, and 
that the current left knee disability was not caused by any 
incident of service.  The Board concludes that a left knee 
was neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Right Knee Disability

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran is attempting to establish service connection for 
a right knee disability as secondary to a left knee 
disability.  The Board notes that secondary service 
connection presupposes the existence of an established 
service connected disability.  A left knee disability is not 
current service-connected, and thus there can be no secondary 
service connection for any condition allegedly due to a left 
knee disability.  

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  Since there is no legal basis for an award of 
secondary service connection for a right knee disability, as 
a matter of law the claim must be denied.  Sabonis, supra.  


ORDER

Service connection for a left knee disability is denied.  

Secondary service connection for a right knee disability is 
denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



